COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION




Case number: 01-18-00337-CR

Style:        Donna Gayle Holcomb, Appellant v. State of Texas, Appellee

Type of motion:      Motion for the court to reconsider order denying appellant the
                     right to proceed pro se on appeal and motion for extension of
                     time


Party filing motion:         Appellant


Appellant’s motion is dismissed for lack of jurisdiction.




Judge’s signature:   /s/ Jane Bland
                     Justice Bland
                     Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: December 4, 2014